Title: To James Madison from Louis-Marie Turreau, 18 March 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 18 March 1806, Washington. Informs JM of a new subject of concern that the Marquis d’Yrujo has rightly identified regarding the disagreeable events resulting from Miranda’s conduct. The Spanish minister plenipotentiary has received word that the house of Isaac Clason and John R. Livingston of New York is hastily preparing a large ship by the name of the Marquis of Lansdown,

weighing approximately 1,000 tons, lined in copper and armed with 22 cannons. Several kinds of merchandise have been loaded onto the ship that are not intended for the Indian market, for which purpose alone armed ships are usually sent. There is reason to believe that the intention of the owners is to send the ship to the coast of Caracas in the event that Miranda meets with some success, or if he does not, that it be strongly armed to force illicit trade on whatever part of dry land is most advantageous for the merchandise he carries on board.
                    No matter which point of view one takes of this extraordinary event, the Spanish minister has asked Turreau to demand that the U.S. government take prompt and effective measures to prevent the departure of this armed ship, not only in view of the circumstances that cause one to suspect that its objective is not as friendly as the neutral flag under which it sails suggests, but because it does not have the right to bear arms as a neutral vessel, above all not with 22 cannons.
                    If the U.S. government does not take appropriate measures to stop the criminally greedy acts of some of its citizens, tolerance and impunity will cover the seas with pirates under the American flag, which they will degrade, and the neutrality of which one will hardly be able to respect. This abuse affects all belligerent powers, but particularly Spain, by the effects of the circumstances to which Turreau has already alluded and by the geographic locations of His Majesty’s possessions in this part of the world.
                    Such is the substance of the letter Turreau received from the Marquis d’Yrujo. Turreau does not doubt that its purpose will merit the attention of the U.S. government. Will not hesitate to transmit JM’s response to the Spanish minister.
                